Citation Nr: 1402576	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae of the face and neck.

2.  Entitlement to service connection for residuals of a left eye injury with peripheral vision loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2012, the Veteran was scheduled for a Travel Board hearing but did not appear for the proceeding.  A procedural error was noted and the proceeding was thereafter rescheduled as a Video Conference hearing in January 2013.  Again, the Veteran did not appear, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars. 

2.  The Veteran's current left eye condition with peripheral vision loss is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the Veteran's service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7806, 7813 (2013).

2.  Chronic residuals of a left eye injury with peripheral vision loss was not incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in a July 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA eye examination in December 2010, with an addendum opinion in May 2012, and a VA skin examination in January 2011.  The Veteran was scheduled for a new VA skin examination on two different occasions, however, the Veteran failed to appear at both the scheduled and rescheduled examinations.  The July 2012 supplemental statement of the case informed the Veteran of his failure to attend both examinations.  The Board finds the Veteran has not provided good cause for his failure to report, nor has he indicated willingness to report.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, without good cause, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code 7813, which addresses dermatophytosis (or ringworm).  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 10 percent evaluation is warranted when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or, with six or more characteristics of disfigurement.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: 1) scar five or more inches (13 or more cm.) in length; 2) scar at least one-quarter inch (0.6 cm) wide at widest part; 3) surface contour of scar elevated or depressed on palpation; 4) scar adherent to underlying tissue; 5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); 8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  

Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars; and, that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

Pseudofolliculitis Barbae Analysis

The Veteran was granted entitlement to service connection for pseudofolliculitis barbae of the face and neck, and assigned a non-compensable disability rating in January 2011.  He contends he has more than five percent of exposed areas affected.  

He was afforded a VA skin examination in January 2011.  During the examination, the Veteran complained of experiencing skin irritation and bumps in the beard area.  The examiner found a few amount of very small (.02 cm) flesh colored papules in the beard area.  The Veteran's skin was difficult to evaluate due to his beard, and no facial scarring was seen.  Prior to the January 2011 examination, the Veteran last sought treatment for this condition during service.


As noted, the Veteran was afforded two additional VA examinations to evaluate the current severity of his condition.  By failing to report for the VA examinations without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated his claim.  38 C.F.R. § 3.655.  In this regard, the Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the January 2011 VA examination is the only evidence of record as to the current severity of the Veteran's pseudofolliculitis barbae of the face and neck.  

In considering the Veteran's own statements as to the worsening of his skin condition, the he is competent and credible to testify about his observable symptoms of an increase in skin irritation and bumps.  See Layno, 6 Vet. App. at 470.  However, the Veteran has not submitted any additional evidence to support his contentions of worsening symptoms, such as photographs, corroborative third party statements, or private medical reports.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the worsening of his pseudofolliculitis barbae.

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to an initial compensable rating for pseudofolliculitis barbae of the face and neck.  For the entire rating period, the Veteran's pseudofolliculitis barbae of the face and neck did not manifest any characteristic of disfigurement and affected less than 5 percent of his entire body or exposed areas.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Governing Laws and Regulations for Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When a chronic disease is shown in-service, sufficient to permit a finding of service connection, any subsequent manifestation of the same chronic disease at any later date is service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In this case, the Veteran's contention of residuals of a left eye injury with peripheral vision loss is not listed as a chronic condition under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of a Left Eye Injury Analysis

The Veteran contends he has residuals of a left eye injury from service that has now left him with no peripheral vision in his left eye.  

Service treatment records show that in February 1978 the Veteran complained of pain and intermittent blurred vision in his left eye after a racket ball injury to the eye.  He was diagnosed with trauma to eye and put on light duty.  No eye problem was noted on his entrance or separation examination reports.

VA treatment records show the Veteran is a diabetic and began complaining of decreased vision in his left eye in May 2010.  At that time he also reported having eye problems since getting metal in his left eye while doing industrial work in the mid 1990's.

The Veteran was afforded a VA eye examination in December 2010 and was diagnosed with diabetes mellitus with retinopathy, cataracts, and left homonymous hemianopia.  After examining the Veteran, the examiner concluded his peripheral vision loss is most likely caused by or the result of the Veteran's underlying diabetes.  The examiner reasoned the Veteran is an insulin managed diabetic with early diabetic retinopathy and cataracts, both of which are related to diabetes.  

In May 2012, a different VA examiner was given an opportunity to review the Veteran's claims file and provide an opinion as to the etiology of his left eye condition.  The examiner concluded the Veteran's peripheral vision loss is most likely caused by or a result of his underlying diabetes mellitus.  The examiner explained that diabetes is a vascular disease known to result occasionally in occlusive disease.  Based on a review of the record and the December 2010 eye examination, it is likely the two conditions are related. 

The Board finds the VA medical examiner's opinion highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

In considering the Veteran's own statements as to the etiology of his left eye condition, the Veteran is competent and credible to testify about his observable symptoms of vision loss.  However, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his left eye vision loss.  See Layno, 6 Vet. App. at 470.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his left eye condition.

Additionally, post-service complaints of any left eye vision loss are not shown in the record until May 2010, which is approximately thirty years after the Veteran's discharge from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Further, the examiner has attributed the Veteran's left eye vision loss to his non-service-connected diabetes mellitus.

The Board acknowledges the Veteran's statement of sustaining an additional left eye injury in the mid-1990s and notes he has not asserted that treatment records from this injury would show continuous symptoms since service.

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to service connection for residuals of a left eye injury with peripheral vision loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







ORDER

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae of the face and neck is denied.

Entitlement to service connection for residuals of a left eye injury with peripheral vision loss is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


